     Case 2:19-cv-01193-MCE-DMC Document 19 Filed 08/13/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    POLLY JOHNSON,                                    No. 2:19-CV-1193-MCE-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    LAKE SHASTINA POLICE
      DEPARTMENT, et al.,
15
                         Defendants.
16

17

18                  Plaintiff, who is proceeding pro se, brings this civil action. No opposition to the

19   pending motion to compel, ECF No. 15, has been filed. Therefore, pursuant to Eastern District of

20   California Local Rule 230(c), the hearing scheduled for August 18, 2021, at 10:00 a.m., before

21   the undersigned in Redding, California, is hereby taken off calendar and the matter is submitted

22   on the record and briefs without oral argument.

23                  IT IS SO ORDERED.

24

25   Dated: August 12, 2021
                                                           ____________________________________
26                                                         DENNIS M. COTA
27                                                         UNITED STATES MAGISTRATE JUDGE

28
                                                       1
